J-A20022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RASSAN JOHNSON

                            Appellant                No. 2045 EDA 2013


              Appeal from the Judgment of Sentence March 4, 2013
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0000702-2011
                                           CP-51-CR-0000703-2011


BEFORE: FORD ELLIOTT, P.J.E., MUNDY, J., and MUSMANNO, J.

MEMORANDUM BY MUNDY, J.:                            FILED AUGUST 25, 2014

       Appellant, Rassan Johnson, appeals from the March 4, 2013 aggregate

judgment of sentence of two consecutive terms of life imprisonment without

the possibility of parole after a jury found him guilty of two counts of first-

degree murder, and one count each of conspiracy, criminal attempt-murder,

and burglary.1 After careful review, we affirm.

       The trial court has set forth the relevant facts and procedural history

as follows.

                    On June 16, 2005, at approximately 1 p.m.,
              Kareem Alvarest was leaving his house in the Mantua
              section of Philadelphia when he ran into his friend
____________________________________________


1
 18 Pa.C.S.A. §§ 2502(a), 903, 901 (to commit first-degree murder), and
3502(a).
J-A20022-14


          Lionel Campfield. Mr. Campfield was upset and told
          Mr. Alvarest that a mutual friend, Lamar Thomas,
          had just been murdered. The two men drove to the
          home of [Appellant], who was also a friend of Lamar
          Thomas.    After Mr. Alvarest and Mr. Campfield
                                               ree men stood

          murder. The men theorized that two other men from
          the neighborhood, Alonzo Robinson and Elbert
          Tolbert, were responsible for the killing, and decided
          to take revenge. After awhile [sic], another man,
          Maurice Brown, joined Mr. Campfield, Mr. Alvarest,
          and [Appellant].2 Mr. Brown told the three men that

          lived. [Appellant] retrieved an AR-15 assault rifle
          and an AK-47 assault rifle from his house.
          [Appellant] gave Mr. Campfield the AK-47 and kept
          the AR-15. Mr. Brown then drove Mr. Campfield, Mr.


          corner store and purchased red white and blue
          scarves, which [Appellant] and Mr. Campfield tied
          around their faces. Mr. Alvarest wore a hoodie, the
          strings of which he pulled tightly around his face.


          5863 Malvern Street, Mr. Brown pulled into the
          alleyway behind the house and pointed out to the

          basement.     [Appellant], Mr. Campfield and Mr.
          Alvarest then got out of the car, with [Appellant]
          carrying the AR-15, Mr. Campfield carrying the AK-
          47, and Mr. Alvarest carrying his own .45 caliber
          handgun. [Appellant] kicked in the back door of Ms.

          basement. They made their way through             the
          basement and up the basement stairs.

                [Appellant] kicked open the basement door
          that led into the main house and began firing
          towards a couch where Mr. Robinson was sitting.
          Mr. Campfield ran into the room after [Appellant]
          and began firing at Mr. Tolbert, chasing him up the
          stairs to the next floor.    Eleven-year-old Nashir

                                  -2-
J-A20022-14


          Hinton, Holly But
          walking to the kitchen when the shooting
          commenced. Although Mr. Robinson and Mr. Hinton
          were each shot multiple times, Mr. Tolbert escaped
          unharmed.

                After [Appellant] and Mr. Campfield together
          fired 29 rounds in the house, [Appellant], Mr.
          Campfield, and Mr. Alvarest ran out of the front door

          outside. [Appellant] took over driving, and the four
          men fled the scene.

                When police arrived at the scene of the
          shooting, Alonzo Robinson had suffered multiple
          gunshot wounds but was still alive.            He was
          transported to the Hospital of the University of
          Pennsylvania, where he was pronounced dead at
          11:40 p.m. He had been shot ten times, once in the
          head, twice in the left leg, three times in the right
          leg, once in the left arm, twice in the right arm, and
          once in the right hand.        The medical examiner
          recovered five bullet jacket fragments, several
          copper and lead fragments, and a bullet core from



          dead at the scene at 8:25 p.m. He had been shot
          three times in the back and once in the right arm.
          The medical examiner recovered two bullets and a

          were submitted to the FIU for testing. The FIU
          determined that those two bullets and the bullet
          jacket, and a bullet jacket recovered from Mr.

          of AR-15 assault rifle.

                 When police processed the crime scene at
          5863 Malvern Street, they recovered 60 pieces of
          ballistics evidence. This evidence including nineteen
          fired cartridge casings from 223 REM Wolf
          ammunition, which is manufactured for AR-15
          assault rifles. The evidence also included ten fired
          cartridge casings from IK-85 Sherwood Import

                                    -3-
J-A20022-14



          which    is manufactured    for AK-47 assault rifles. A
          bullet   jacket recovered   from the living room of the
          crime    scene was fired    from the same AR-15 with
          which    Mr. Robinson and   Mr. Hinton were shot.

                 On July 22, 2005, approximately one month
          after Alonzo Robinson and Nashir Hinton were killed,
          Robert Brooke
          28th Street in North Philadelphia. When Mr. Brooker
          arrived at the house, he noticed that the door was
          ajar.    He pushed the door further open, and
          [Appellant] pulled Mr. Brooker inside the house.
          [Appellant] was holding an AK-47 assault rifle, which
          he pointed at Mr. Brooker at close range.
          [Appellant] then fled out the front door. Mr. Brooker
          called the police, describing [Appellant] as wearing
          blue jean shorts and a white t-shirt, and carrying a
          duffle bag and an AK-47 assault rifle.

               Philadelphia Police Sergeant Ezekiel Williams,
          who was in the area of 28th Street, received a radio

          [Appellant] walking down the street with a duffle bag
          in his hand. [Appellant] was wearing blue jean
          shorts and a white t-shirt, which matched the flash
          description. As Sergeant Williams got out of his
          patrol vehicle, [Appellant] set the bag in the middle
          of the street and ran towards Newkirk Street.
          Sergeant Williams began chasing [Appellant], but
          then returned to secure the duffle bag.         When
          Sergeant Williams opened the bag, he observed an
          AK-47 assault rifle. Sergeant Williams put the bag in
          the trunk of his patrol car.        He then spotted
          [Appellant] near the rear of a house on Newkirk
          Street, and began chasing him again before calling
          for backup.     [Appellant] ran into an abandoned
          property. When backup arrived, they surrounded
          the building and captured [Appellant], who was then
          wearing the same blue jean shorts but a dark-
          colored shirt. Sergeant Williams identified him as
          the man who had dropped the bag in the street a
          few minutes earlier. Mr. Brooker was brought to the
          scene, and identified [Appellant] as the man who

                                      -4-
J-A20022-14


          pointed an AK-47 assault rifle at him. Both Sergeant
          Williams and Mr. Brooker noted to the police that
          [Appellant] had changed his clothes. [Appellant]
          was arrested for the illegal possession of the AK-47,
          which had 19 live rounds in the magazine.3

                On November 6, 2008, Kareem Alvarest, who
          was serving a federal sentence for weapons charges,
          provided a statement to homicide detectives
          admitting to his participation in the shooting of Mr.
          Robinson and Mr. Hinton.       Mr. Alvarest told the
          police the series of events surrounding the murders,
          including identifying [Appellant]      as his co-
          conspirator, who shot both victims with an AR-15
          assault rifle.

                On May 4, 2010, Philadelphia Police Officer
          George Fox was patrolling Northwest Philadelphia
          with his partner, Officer Burke, when he observed a
          black Cadillac run a stop sign at the comer of 6th
          Street and Lindley Avenue in Philadelphia. Officer

          [Appellant],  who   was   driving   the Cadillac,
          accelerated and did not pull over. As [Appellant]
          attempted to pass a tractor trailer, he struck a


          began running down the street. [Appellant] was
          wearing tan pants and a red shirt. Officer Fox and
          Officer Burke both chased [Appellant], who jumped
          into an idling, driverless tow truck and fled the
          scene.   At that point, Philadelphia Police Officer

          call for backup, arrived on the scene and began
          pursuing [Appellant] in his patrol vehicle. After a
          few blocks, [Appellant] jumped out of the tow truck,
          and Officer Irvine began pursuing him on foot.
          Officer Irvine briefly lost sight of [Appellant] during
          the chase, and radioed for backup. Sergeant Steven
          Johnson responded to the call, surveyed the area,
          and saw [Appellant] running while discarding an item
          in an alleyway. Officer Johnson caught up to and
          apprehended [Appellant], who was now shirtless.
          The red shirt that [Appellant] had been wearing and

                                   -5-
J-A20022-14


          had discarded was recovered from an alleyway
          through which [Appellant] had run during the chase.

                  As    Officers  Irvine   and    Johnson    were
          apprehending [Appellant], Officers Fox and Burke
                                                              -15
          assault rifle in the backseat. The officers remained
          with the car until it could be searched pursuant to a
          warrant. When [Appellant] was apprehended later
          that night, Officer Fox identified him as the man
          whom he saw flee the Cadillac earlier in the day.
          Police lifted fingerprints from the car, which matched
          [Ap
          for illegally possessing the AR-15 assault rifle.4

                 The AK-
          bag on July 22, 2005, was submitted to the FIU for
          testing. The FIU determined that all of the SIEC
          fired cartridge casings that were ejected from the
          AK-47 assault rifle during the murder of Mr.
          Robinson and Mr. Hinton were fired by the AK-47
          that was seized from [Appellant]. In addition, the 19
          live rounds loaded in the AK-47 at the time that it
          was seized by the police were of the same SIEC
          brand as the fired cartridge casings that police
          recovered from the murder scene.

                The AR-15 assault rifle that was seized from

          submitted to the FIU for testing.          The FIU
          determined that the 223 REM caliber fired cartridge
          casings that police had recovered from the scene of
          the murder had insufficient markings to determine
          whether they were fired from the same AR-15 that
          was seized from [Appellant], but was able to
          determine that they were all consistent with being
          fired from an AR-15 like the one seized. [Appellant]
          was arrested for the murders.
          __________________________________________
          2
              Alonzo Robinson was known by the nickname
                                                      el




                                   -6-
J-A20022-14




              3
                For the events that transpired on July 22, 2005,
              [Appellant] was charged with one count each of
              carrying a firearm without a license (18 Pa.C.S.
              § 6106(a)(I)), possessing an instrument of crime (18
              Pa.C.S. § 907(a)), and simple assault (18 Pa.C.S.
              § 2701(a)).    He was tried and acquitted of all
              charges.
              4
                For the events that transpired on May 4, 2010,
              [Appellant] was charged with one count of
              possession of a firearm a prohibited person (18
              Pa.C.S. § 6105(a)(1)) at docket number CP-51-CR-
              0011286-2010. The case was nolle prossed after
              federal authorities took over the prosecution.

Trial Court Opinion, 10/17/13, at 3-8 (internal citations omitted; footnotes in

original).



2013, following a five-day trial, the jury found Appellant guilty of the

aforementioned charges. On that same day, Appellant was sentenced to an

aggregate term of life imprisonment without the possibility of parole.2     On

March 12, 2013, Appellant filed a timely post-sentence motion asserting,

inter alia, the evidence was insufficient to convict him on all charges because

there was contradictory evidence as to whether he was present at the time
____________________________________________


2
  Specifically, Appellant was sentenced to consecutive terms of life
imprisonment without the possibility of parole on the first-degree murder

imprisonment on the criminal attempt charge, and five to ten years on the
burglary charge. For purposes of sentencing, the conspiracy charge merged
with the first-degree murder and no further penalty was imposed.



                                           -7-
J-A20022-14


the crimes took place, and, in the alternative, that the verdict was against

                                                                t Sentence Relief,

3/12/13, at 1-2.         Thereafter, on June 26, 2013, the trial court denied

                     -sentence motion. On July 23, 2013, Appellant filed a timely

notice of appeal.3

        On appeal, Appellant raises the following issues for our review.

              I.      Is Appellant entitled to an arrest of judgment
                      on two counts of Murder in the First Degree
                      and related offenses where the evidence is
                      insufficient to sustain the verdict as the
                      Commonwealth did not prove Appellant was a
                      principal, a co-conspirator or an accomplice[,]
                      nor did they prove specific intent to kill and
                      malice?

              II.     Is Appellant entitled to a new trial on two
                      counts of First Degree Murder and related
                      offenses where the verdict is not supported by
                      the greater weight of the evidence?

              III.    Is Appellant entitled to a new trial as a result

                      AK-47 assault rifle into evidence, without
                      permitting Appellant to introduce evidence of

                      rifle, making the assault rifle irrelevant and its
                      admission, without the additional evidence,
                      unfairly prejudicial to Appellant?

              IV.     Is Appellant entitled to a new trial as a result
                      of [t]rial [c]ourt error where the [trial c]ourt
                      prohibited the defense from cross-examining
                      Kareem Alvarest, a cooperating witness,
                      regarding the factual basis of his guilty plea?
____________________________________________


3
    Appellant and the trial court have complied with Pa.R.A.P. 1925.



                                           -8-
J-A20022-14



                         4



       In his first issue, Appellant asserts the evidence was insufficient to

sustain the verdict.         Id. at 25.        Specifically, Appellant avers that the



                         not                                        Id. (emphasis in

original).   Additionally, Appellant argues there was insufficient evidence to

prove a conspiracy existed. Id. at 26.

       Our standard of review regarding a challenge to the sufficiency of the

                                                  In reviewing the sufficiency of the

evidence, we consider whether the evidence presented at trial, and all

reasonable inferences drawn therefrom, viewed in a light most favorable to



                             Commonwealth v. Patterson, 91 A.3d 55, 67 (Pa.




to be resolved by the fact finder unless the evidence is so weak and

inconclusive that, as a matter of law, no probability of fact can be drawn

                                               Commonwealth v. Watley, 81 A.3d

____________________________________________


4
  We note that Appellant has discussed the issues in his brief in a different
order than they appear in his statement of questions on appeal. For
purposes of our review, we elect to address them in the order as presented
in the statement of questions.



                                           -9-
J-A20022-14


108, 113 (Pa. Super. 2013) (en banc) (internal quotation marks and citation

omitted), appeal denied, --- A.3d ---, 1033 MAL 2013 (Pa. 2014).          As an



actu                      Id.

credibility of witnesses and the weight of the evidence produced is free to

                                              Commonwealth v. Kearney, 92

A.3d 51, 64(Pa. Super. 2014) (citation

sufficiency is a question of law, our standard of review is de novo and our

                                Commonwealth v. Diamond, 83 A.3d 119,

126 (Pa. 2013) (citation omitted).

       Pr                                                 claim, we must first

determine whether Appellant has complied with Pennsylvania Rule of

Appellate Procedure 1925(b) to preserve this issue for our review.          Rule

                                                                   identify each

ruling or error that the appellant intends to challenge with sufficient detail to

                                                                             see

also Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa. Super. 2006) (stating

                                                      llant is appealing, that is

                                        ), appeal denied, 919 A.2d 956 (Pa.

2007).      Any issues not raised in accordance with Rule 1925(b)(4) will be

deemed waived. Pa.R.A.P. 1925(b)(4)(vii). Our Supreme Court has made

clear that Rule 1925(b) is a bright-line rule.    Commonwealth v. Hill, 16


                                     - 10 -
J-A20022-14


A.3d 484, 494 (Pa. 2011). Additionally, with regard to claims pertaining to



             In order to preserve a challenge to the sufficiency of
             the evidence on appeal,                          Rule
             1925(b) statement must state with specificity
             the element or elements upon which the
             appellant alleges that the evidence was
             insufficient.    Such specificity is of particular
             importance in cases where, as here, the appellant
             was convicted of multiple crimes each of which
             contains numerous elements that the Commonwealth
             must prove beyond a reasonable doubt.

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013) (internal

quotation marks and citations omitted; emphasis added).

        In the case sub judice



                                                                             3,

¶ 11.    Based on our cases, we are constrained to conclude that Appellant

has not complied with Rule 1925(b) because his statement fails to specify

which elements of which offenses the Commonwealth did not prove beyond

a reasonable doubt.    See Garland, supra



                                          -compliant   with   Rule    1925(b));

Commonwealth v. Williams, 959 A.2d 1252, 1256 (Pa. Super. 2008)

(concluding that W

insufficient evidence to sustain the charges of Murder, Robbery, VUFA no




                                     - 11 -
J-A20022-14


                               -compliant with Rule 1925(b)).       Therefore, we



      In his second issue, Appellant argues that he must be awarded a new

trial because the verdict is not supported by the greater weight of the

                                                        ppellant asserts that the




Alvarest.   Id. at 33.        Appellant claims that the testimony of Tolbert

                       nt and contradicts the testimony of Alvarest when

                                                                                  Id.



day of this offense, that Appellant was present, had the weapon and used

      Id.

                                Id. Therefore, Appellant argues the trial court

erred in denying his post-sentence motion, and that he should be awarded a

new trial because the verdict is against the weight of the evidence. Id. at

33-34.




Commonwealth v. Landis, 89 A.3d 694, 699 (Pa. Super. 2014) (citation

omitted).

evidence    concedes   that    the   evidence   was   sufficient   to   sustain   the


                                       - 12 -
J-A20022-14


convictions.   Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013),

cert. denied, Lyons v. Pennsylvania, 134 S. Ct. 1792 (2014).                  Our



granted because of a mere conflict in the testimony or because the judge on

the   same     facts   would   have   arrived   at   a   different    conclusion

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citation omitted).



certain facts are so clearly of greater weight that to ignore them or to give

them equal weight with                                               Id. (internal




                       Id.

                                       t [our role] to consider the underlying



Commonwealth v. Morales, 91 A.3d 80, 91 (Pa. 2014) (citation omitted).

                                                                              nce



Id.

palpable abuse of discretion will the denial of a motion for a new trial based

on the weight of the evidence be upset on appeal.        Id. (citation omitted;

emphasis in original).




                                      - 13 -
J-A20022-14




merit. First, the Commonwealth presented the testimony of several police

officers, the medical examiner, and experts who testified to the results of

the testing conducted by the FIU and subsequent ballistics reports.       Dr.



Office, testified that he performed an autopsy on Hinton and concluded

Hinton died of four gunshot wounds and the manner of death was homicide.

N.T., 2/27/13, at 173.        Further, he testified that his colleague, Dr.

McDonald, performed an autopsy on Robinson, the results of which revealed

Robinson died of multiple gunshot wounds, including to the head, and the

manner of death was homicide. Id. at 163-167. Additionally, the testing



were fired from an AR-15 assault rifle, and that the crime scene contained

nineteen fired cartridge casings from an AR-15 as well as ten fired cartridge

casings from an AK-47. N.T., 3/1/13, at 86-87.

      In addition to the officers and experts that testified during the

                       -in-                      -defendant, Alvarest, also

testified to his involvement and recollection of the crime. Alvarest testified

that on the date of the incident, Brown drove Alvarest, along with Appellant



Robinson would be.    N.T., 2/26/13, at 181. Alvarest brought his own .45

caliber handgun with him, while Appellant brought an AR-15 and gave


                                    - 14 -
J-A20022-14


Campfield an AK-47.     Id. at 182.    According to Alvarest, Brown remained

                                                                    pellant and

Campfield.    Id. at 185.   Upon entering the house Alvarest testified that

Campfield began firing at Tolbert while Appellant began firing at Robinson

who was on the couch. Id. at 186-187. Alvarest stated that he never fired

his own weapon. Id. at 187. Alvarest was subsequently arrested on federal

charges, and in November of 2008 was also arrested for the murders of

Hinton and Robinson. Id. at 191-192. On November 6, 2008, Alvarest gave

a statement regarding the murders of Hinton and Robinson. Id. at 192.




house by the front door when he saw three people kick in the back door and

enter the house.    N.T., 3/4/13, at 22.       Tolbert stated Hinton was in the

kitchen when the three men, who he identified as, Alvarest, Campfield, and

Brown, came in the door shooting.       Id. at 23.    Tolbert stated that as the

                                                          ased me up the steps

             Id. Tolbert identified Brown as carrying the AK-47 and shooting

at him and Robinson. Id. at 26. Tolbert indicated he could not identify the

type of gun Alvarest was carrying but that he saw him shooting at Hinton

and Robinson.    Id. at 27-28.     Finally, Tolbert stated that he did not see

Campfield with a gun. Id. at 28.




                                      - 15 -
J-A20022-14


      Subsequent to the incident Tolbert gave a statement to police at which

time he chose four photos as being those of the shooters from an array of

18. Id. at 37-41. The four photos Tolbert identified were that of Alvarest,

Campfield, Brown and Appellant.     Id.   Tolbert stated he told police at the



police he saw Appellant outside through a bedroom window when the

shooting occurred. Id. at 43. Tolbert indicated he entered an agreement to

testify for the Commonwealth in exchange for pleading guilty to third degree

murder for the murder of Lamar Thomas. Id. at 47. On cross-examination



time between the date of the incident on June 17, 2005 and the date he

entered a plea agreement with the Commonwealth on December 14, 2006,

did he ever identify any of the men involved in the incident. Id. at 78. Only

upon entering the agreement did Tolbert give police a statement and identify

the four defendants. Id.

      The jury, as fact-finder, was presented with conflicting eye-witness



                                                                             It

is well established that this Court is precluded from reweighing the evidence

and substituting our credibility determination for that of the fact-finder. See

Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003) (citations

                                                               y for the finder


                                    - 16 -
J-A20022-14


of fact who is free to believe all, part, or none of the evidence and to

                                                  cert. denied, Champney v.

Pennsylvania, 542 U.S. 939 (2004).        Herein, the jury after weighing the

testimony of both Al

the events. As noted, we cannot reweigh the evidence, and Appellant has

failed to show how the trial court palpably abused its discretion in declining

to do the same. See Morales, supra. Accordingly, we will not disturb the




      In his third issue, Appellant argues that the trial court erred in allowing

Ronald Brooker to testify to the July 22, 2005 incident involving the AK-47

rifle, without allowing Appellant to introduce evidence of his acquittal in a



Appellant asserts

to have been given the permission to infer that Appellant had actually

possessed that AK-47 several weeks after this incident and that he was

guilty of that crime when, in fact, he had been acquitt                      Id.

at 15-16.



            The admissibility of evidence is at the discretion of
            the trial court and only a showing of an abuse of that
            discretion, and resulting prejudice, constitutes
            reversible error. An abuse of discretion is not merely
            an error of judgment, but is rather the overriding or
            misapplication of the law, or the exercise of

                                     - 17 -
J-A20022-14


           judgment that is manifestly unreasonable, or the
           result of bias, prejudice, ill-will or partiality, as
           shown by the evidence of record. Furthermore, if in
           reaching a conclusion the trial court over-rides or
           misapplies the law, discretion is then abused and it is
           the duty of the appellate court to correct the error.

Commonwealth v. Fischere, 70 A.3d 1270, 1275 (Pa. Super. 2013) (en

banc) (citations and internal quotation marks omitted), appeal denied, 83

A.3d 167 (Pa. 2013).

such evidence is clearly admissible where it can be shown that the evidence

wa                               Commonwealth v. Stokes, 78 A.3d 644,

654 (Pa. Super. 2013) (citations omitted).



court abused its discretion in prohibiting him from introducing evidence of

his acquittal of possessing the AK-47 in the July 22, 2005 incident in




                                         ealth was permitted to introduce

                                             -

as, at least, being one of the murder weapons in the current case but that

same jury was not going to be informed that Appellant had been acquitted of

                    Id.




                                   - 18 -
J-A20022-14


                                                                           5
                                                                               Id. at

16.

       We begin by addressing the applicable Pennsylvania Rules of Evidence.

Rule 403 governs evidence that may be excluded as its probative value is

outweighed by some other factor, and Rule 404 governs the admissibility of

prior bad acts.

              Rule 403. Excluding Relevant Evidence for
              Prejudice, Confusion, Waste of Time, or Other
              Reasons

              The court may exclude relevant evidence if its
              probative value is outweighed by a danger of one or
              more of the following: unfair prejudice, confusing the
              issues, misleading the jury, undue delay, wasting
              time, or needlessly presenting cumulative evidence.

Pa.R.E. 403.

              Rule 404. Character Evidence; Crimes or Other
              Acts



              (b) Crimes, Wrongs or Other Acts.
____________________________________________


5
   We note that Appellant fails to cite any case law in support of his
contention that the trial court was compelled to admit the prior acquittal.
Rather, the only case law Appellant addresses, and distinguishes, aside from
stating the applicable standard of review, is Commonwealth v. Young, 989
A.2d 920 (Pa. Super. 2010), which was relied on by the trial court in its Rule
1925(a) opinion. Further, we elect not to address Young as it is only
relevant to whether the trial court properly allowed the admission of the
                                                             cident, an issue

pertains solely to the exclusion of the evidence of his prior acquittal.



                                          - 19 -
J-A20022-14




              (2) Permitted Uses. This evidence may be admissible
              for another purpose, such as proving motive,
              opportunity, intent, preparation, plan, knowledge,
              identity, absence of mistake, or lack of accident. In
              a criminal case this evidence is admissible only if the
              probative value of the evidence outweighs its
              potential for unfair prejudice.

Id. 404(b).

      Herein, the trial court determined that evidence of the underlying

incident which occurred on July 22, 2005 was admissible, a determination

that Appellant does not challenge. However, the trial court determined that



of the AK-47 arising from said incident was nonetheless inadmissible. Rule

403 states a trial court may exclude relevant evidence if it risks causing one

                    unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly prese

Pa.R.E. 403. In its Rule 1925(a) opinion, the trial court determined that the




first trial, as well as the testimony of several other police officers, and




      Upon review, we conclude the trial court abused its discretion in



                                      - 20 -
J-A20022-14


2005 AK-47 possession charges.       The trial court has failed to provide a

compelling explanation as to why any of the reasons set forth in Rule 403

were met.   The trial cou



Rather, the jury, as fact-finder, should have been given the opportunity to

                                                                  etermine his

credibility and the weight to be given to said testimony.

      Our inquiry, however, does not end here as we conclude said error by

the trial court was harmless.

            It is well established that an error is harmless only if
            we are convinced beyond a reasonable doubt that
            there is no reasonable possibility that the error could
            have contributed to the verdict. The Commonwealth
            bears the burden of establishing the harmlessness of
            the error.      This burden is satisfied when the
            Commonwealth is able to show that: (1) the error
            did not prejudice the defendant or the prejudice was
            de minimis; or (2) the erroneously admitted
            evidence was merely cumulative of other untainted
            evidence which was substantially similar to the
            erroneously admitted evidence; or (3) the properly
            admitted and uncontradicted evidence of guilt was so
            overwhelming and the prejudicial [e]ffect of the error
            so insignificant by comparison that the error could
            not have contributed to the verdict.

Commonwealth v. Green, 76 A.3d 575, 582 (Pa. Super 2013) (citiation

omitted), appeal denied 87 A.3d 318 (Pa. 2014).



                            Commonwealth v. Luster, 71 A.3d 1029, 1046

(Pa. Super. 2013) (en banc) (citation omitted), appeal denied, 83 A.3d 414

                                     - 21 -
J-A20022-14


(Pa. 2013) (holding the trial court abused its discretion in allowing into



                                                                              Id.

at 1042.

                                                                                 -

prejudicial because the evidence tying [Appellant] to the AK-47 was



            The homicide jury, unlike the prior jury, heard not
            only police testimony that the AK-47 was recovered
            from a bag that [Appellant] abandoned, but
            testimony from the robbery victim describing the
            robbery and the bag in which the rifle had been
            placed. In addition, the homicide jury, unlike the
            prior jury, heard ballistics evidence conclusively tying
            the AK-
            own co-conspirators testified he was an active
            participant and had supplied the gun.

Id. (citations omitted).

      Instantly, the jury had the testimony o                          -defendant,



firing an AR-15 at Robinson who was sitting on the couch. N.T., 2/26/13, at



despite the credibility issues the jury had with his testimony as to who

entered the house and shot the victims.      Further, the jury also heard the

testimony of Officer Fox that on May 4, 2010, Appellant was apprehended in

a separate incident when he failed to pull over after running a stop sign.

N.T., 2/27/13, at 121-

                                    - 22 -
J-A20022-14


off running, a tow truck driver stopped to help the officers at which time

Appellant jumped in the tow truck and took off with it.         Id. at 123-124.



recovered an AR-15 from the back seat.         Id. at 126.    In light of all the

evidence the jury was presented with, we conclude that it was harmless

                                                                      -47.     See

Stokes, supra

fairly overwhelming, the error in admitting the above evidence did not



       Finally, in his last issue, Appellant argues that the trial court erred in

prohibiting the defense from cross-examining cooperating witness, Kareem

Alva



                                                                  Id. Appellant

                       er,   previously,   when    Alvarest   pled   guilty,    he

acknowledged during the factual basis for the plea that he had possessed a

                                                               Id. Accordingly,

Appellant argues the trial court erred in sustaining the

objection to allowing the defense to cross-examine Alvarest on the basis of

his plea.

       As stated above, the admissibility of evidence is within the sound

discretion of the trial court and will only be reversed upon a showing of an


                                     - 23 -
J-A20022-14


abuse of discretion.   Fischere, supra

trial court has the discretion to determine the scope and limits of cross-

examination and that this Court cannot reverse those findings absent a clear

abuse of discretion or an error of            Commonwealth v. Washington,

63 A.3d 797, 805 (Pa. Super. 2013).

      In the instant matter, Alvarest entered a plea agreement with the

Commonwealth to testify against his co-defendants in exchange for leniency

at the time of sentencing. In considering A

informed that, Alvarest had given a statement to the police at the time of his

arrest that he was bound by, he had plead guilty to the murders of both

Robinson and Hinton, and that he was currently in federal prison.        N.T.,

2/26/13, at 210-216. Specifically, at trial, the Commonwealth covered the

underlying agreement with Alvarest as follows.

            Q.    Now, on the second page it talks about the
                  agreement and it says at the top there,
                  therefore, it is hereby agreed by and between
                  Kareem Alvarest and the district attorney that,
                  and that second paragraph, it talks about how
                  the determination of whether or not you have
                  cooperated completely and to what extent lies
                  solely in the discretion of the district attorney;
                  correct?

            A.    The    I see the paragraph. I understand he
                  will participate in the investigation of those
                  matters only at the discretion of the district

                  prosecutorial department or agency.




                                     - 24 -
J-A20022-14


           Q.    Now, on page three, line seven I am sorry
                 paragraph seven, you see where your guilty
                 plea agreement indicates what you are
                 pleading guilty to?

           A.    Yes.

           Q.    And it says there you will enter a plea of guilty
                 to the murder of the third degree of Alonzo
                 Robinson and the murder of the third degree of
                 Nashir Hinton?

           A.    Yes.

           Q.    And there are some other charges in there too;
                 right?

           A.    Yes, sir.



           Q.
                 office declares your agreement null and void,
                 you will not be able to withdraw your plea;
                 right?

           A.    Yes.

           Q.    And the district attorney will not be bound by
                 any obligations under this agreement; correct?

           A.    Yes.

           Q.    And, basically, this locks you into that first
                 statement; correct?



           A.    Yes.

N.T., 2/26/13, at 210, 212, 215.




                                   - 25 -
J-A20022-14


      The specific objection Appellant complains about on appeal, and ruling

by the trial court, unfolded as follows.

            [Defense Counsel]: And the final portion I wanted to
            go over was the recitation of the facts, the factual
            statement where [A.D.A. Fairman] reads in that Mr.
            Tolbert would testify that this defendant, meaning
            Mr. Alvarest, was carrying a firearm and began to
            shoot at Alonzo Robinson who was known by the
            nickname of Onion as Onion was on the couch, and
            then later when Mr. Alvarest agrees to that factual
            basis as being true.

            The Court: Which portion of the factual basis?

            [Defense Counsel]:     Page    twenty-four,   Your
            Honor, line one. Mr. Tolbert would testify --- and
            this is [A.D.A.] Fairman speaking - - Mr. Tolbert
            would testify that this defendant, who he would
            identify as - -



            I believe he would call him Reem, and others burst
            into that door from the basement. This defendant,
            meaning Mr. Alvarest, was carrying a firearm at the
            time and began to shoot at Alonzo Robinson, who
            was known by the nickname of Onion, as Onion was
            on the couch.

            The Court: You know, listen.       Do you have an
            objection to this?

            [A.D.A.] Fairman:        I do, Your Honor.

Id. at 234-235.



                                      ilty plea hearing amounts to a prior

statement by Alvarest that should have been admissible grounds for cross-


                                     - 26 -
J-A20022-14




court ruled as follows.

            [The Court:]
            u




            made reference to your statement to homicide




                 And he asks him, the judge asks him,
            adopt and agree with that, the answers that you


            evidence, which Ms. Fairman has summarized, if
            offered at a trial and accepted as true would be
            sufficient. Do you understand that?




            in my view, have him adopt every sentence that was
            stated. If anything, I would permit you to bring out
            that he swore to Judge Lerner that his statement
            was true, if you wanted to cross-examine him with
            the statement, but the fact that she in her allocution
            with Judge Lerner says a detail that is inconsistent
            with the statement and inconsistent with his
            testimony here, and he does not correct the judge
            and interrupt it, to me, that is not a prior
            inconsistent statement. So I am going to sustain the
            objection.



                  He never even asked do you accept the
            rendition of the facts as being true. He asked, do
            you accept the statement as being true? Do you

                                    - 27 -
J-A20022-14


              accept the allegations as being true? He is guilty of

                                  -examination.


              bring the jury out.

                     Your issue is preserved.

N.T., 2/26/13, at 240.

       Upon review, we conclude that the trial court did not abuse its



                                                                             in

fact testify at trial, and Appellant had the opportunity to cross-examine him.



homicide detectives and could have impeached him with any portion of that

statement. Finally, the factual recitation of the facts made by the assistant

district attorney was not a prior statement by Alvarest but rather by the

A.D.A.6 Accordingly, the trial court did not abuse its discretion in sustaining



       Based on the for



2013 judgment of sentence.

       Judgment of sentence affirmed.
____________________________________________


6

supported by the record. Commonwealth v. Doty, 48 A.3d 451, 456 (Pa.
Super. 2012) (citation omitted).



                                          - 28 -
J-A20022-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2014




                          - 29 -